                                         1    J Christopher Jorgensen, Esq.
                                              Nevada Bar No. 5382
                                         2    Matthew R. Tsai, Esq.
                                              Nevada Bar No. 14290
                                         3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              3993 Howard Hughes Parkway, Suite 600
                                         4    Las Vegas, Nevada 89169
                                              Tel: (702) 949-8200
                                         5    Email: cjorgensen@lewisroca.com
                                              Email: mtsai@lewisroca.com
                                         6
                                              Attorney for Defendant Hyundai Capital America
                                         7

                                         8                                        UNITED STATES DISTRICT COURT

                                         9                                            DISTRICT OF NEVADA
3993 Howard Hughes Parkway, Suite 600




                                        10    JAJUAN KARLAN JACKSON,                                Case No. 2:20-cv-02295-APG-DJA
                                        11                           Plaintiff,
                                                                                                    JOINT STIPULATION FOR
                                        12                 vs.                                      EXTENSION OF TIME FOR
                                                                                                    DEFENDANT TO FILE RESPONSIVE
Las Vegas, NV 89169




                                        13    HYUNDAI CAPITAL AMERICA, INC.,                        PLEADING
                                              a Foreign Corporation,
                                        14                                                                    (SECOND REQUEST)
                                                                     Defendant.
                                        15

                                        16

                                        17                 Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and LR IA 6-1, Defendant
                                        18    Hyundai Capital America (“HCA”) and Plaintiff Jajuan Karlan Jackson (“Plaintiff”) (collectively,
                                        19    “parties”), through their respective attorneys, respectfully request that the Court extend the
                                        20    deadline in which HCA has to answer or otherwise plead to Plaintiff’s Complaint.
                                        21                                                STIPULATION
                                        22                 1.     Whereas, Plaintiff’s Waiver of Service of the Summons was filed on February 1,
                                        23    2021 (ECF No. 1);
                                        24                 2.     Whereas, after executing a waiver of service, HCA’s deadline to respond to the
                                        25    Plaintiff’s Complaint was April 19, 2021;
                                        26                 3.     Whereas, HCA filed an unopposed motion to extend its deadline to respond to
                                        27    Plaintiff’s Complaint, seeking an extension by 21 days through and including May 10, 2021
                                        28    (“First Request”) (ECF No. 5);



                                             114437507.1
                                             Case 2:20-cv-02295-APG-DJA Document 8 Filed 05/12/21 Page 2 of 3



                                         1            4.    Whereas, this Court granted HCA’s First Request to extend its deadline to
                                         2   respond through and until May 10, 2021 (ECF No. 7);
                                         3            5.    Whereas, the parties are engaged in negotiating a settlement in this matter;
                                         4            6.    Whereas, a further stipulation to extend time for HCA to respond to the
                                         5   Complaint was inadvertently not filed in a timely manner on or before May 10, 2021;
                                         6            7.    Whereas, the parties hereby stipulate that there is good cause that the stipulation
                                         7   be accepted by the court, specifically, that (1) the delay in filing an answer was the result of
                                         8   excusable neglect based on an intent to settle the matter before a response to the Complaint is
                                         9   necessary, and is not the result of willful conduct or gross neglect on the part of HCA, (2) the
3993 Howard Hughes Parkway, Suite 600




                                        10   Plaintiff and, respectfully, the Court will not be prejudiced by the delay, and (3) the parties are
                                        11   engaged in negotiating settlement and are hopeful that that matter will be resolves prior to HCA
                                        12   incurring further legal expenses on filing a responsive pleading, which instead can be diverted to
Las Vegas, NV 89169




                                        13   settlement efforts.
                                        14   ///
                                        15   ///
                                        16   ///
                                        17   ///
                                        18   ///
                                        19   ///
                                        20   ///
                                        21   ///
                                        22   ///
                                        23   ///
                                        24   ///
                                        25   ///
                                        26   ///
                                        27   ///
                                        28   ///


                                                                                              -2-
                                             114437507.1
                                         1            Now therefore, and pursuant to Fed. R. Civ. P. 6(b)(1)(A), the parties hereto jointly move
                                         2   to extend HCA's deadline to respond to the Plaintiff's Complaint by 14 days, until May 24, 2021.
                                         3

                                         4
                                             Dated: May 12, 2021                              /s/ Matthew R. Tsai
                                         5                                                    Christopher J. Jorgensen
                                                                                              Nevada State Bar No. 5382
                                         6                                                    Matthew R. Tsai, Esq.
                                                                                              Nevada Bar No. 14290
                                         7                                                    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                              3993 Howard Hughes Parkway, Suite 600
                                         8                                                    Las Vegas, Nevada 89169
                                         9                                                    Attorneys for Hyundai Capital America
3993 Howard Hughes Parkway, Suite 600




                                        10

                                        11
                                             Dated: May 12, 2021                             /s/ Erik W. Fox
                                        12                                                   Erik W. Fox
                                                                                             Nevada State Bar No. 8804
Las Vegas, NV 89169




                                        13                                                   COGBURN LAW
                                                                                             2580 St. Rose Parkway, Suite 330
                                        14                                                   Henderson, Nevada 89074
                                        15                                                    Attorneys for Plaintiff
                                        16

                                        17

                                        18
                                                                                                   ORDER
                                        19

                                        20                                                         IT IS SO ORDERED

                                        21

                                        22                                                         United States Magistrate Judge
                                        23
                                                                                                   Dated: May 13, 2021
                                        24

                                        25

                                        26

                                        27

                                        28


                                                                                             -3-
                                             114437507.1
